181 F.2d 190
R. RUTHENBURG, Suing for Himself, etc.,v.THE LOUISVILLE TRUST COMPANY and Chemical Bank & Trust Company.
No. 11125.
United States Court of Appeals Sixth Circuit.
April 6, 1950.

Appeal from the United States District Court for the Western District of Kentucky, Roy M. Shelfourne, Judge.
R. Ruthenburg, Louisville, Ky., and W. C. Edrington, Louisville, Ky., for appellants.
Ogden, Galphin & Abell, Louisville, Ky., and Blakey Helm, Louisville, Ky., for appellees.
Before HICKS, Chief Judge, and McALLISTER, Circuit Judge.
PER CURIAM.


1
Pursuant to motion of appellant, it is ordered that this appeal be and the same is hereby dismissed.